        Case 2:19-cv-00420-WKW-WC Document 39 Filed 10/09/19 Page 1 of 7


                                In United States District Court
                                 rForitheMiddle District of
                               - Ala drifei\lorthern division

Tracey Grissom #296141             -(1         L:50
       Plaintiff
                                          TT ri
         v
                                   Y
                                                          Civil Action No: 2:19-CV-420-WKW
Corizon, et AL.                            r    t
      Defendants

                          Plaintiffs Amendment to complaint:
      Come now the plaintiff, Tracey Grissom, and files this amendment to complaint:

      This action brought pursuant to 42 U.S.0 1983 to vindicate constitutional rights of plaintiff
      which were denied her by the named defendants; the Americans with Disabilities Act as well as
      common law claims arising from the same series of violations. She asserts a claim against the
      Alabama Department of Corrections(ADOC), Corizon Health and individual defendants
      pursuant to the Americans with Disabilities Act,42 U.S.0 12101, et seq(ADA)and the
      Rehabilitation Act of 1973, 29 U.S.0 794 (Rehabilitation Act) asserting that her right to
      reasonable accommodations for her disability was violated, as well as delay in medical care,
      was treated with deliberate indifferent, wantonness and endured cruel and unusual punishment
      violating her constitutional rights.

       • Plaintiff is an inmate who was, at all times relevant to this complaint, imprisoned in Julia
         Tutwiler prison for Women in Wetumpka,Alabama under Alabama Department of
         Corrections care. ADOC has policy/procedures in place for their employees at Tutwiler
         and for accommodations for ADA inmates. ADOC who contracted with Corizon failed to
         accommodate plaintiff with adequately fitting ileostomy bags which caused breakdown of
         skin, pain, stress and humiliation, as well as failed to consistently accommodate plaintiffs
         medically prescribed diet needed for her disability; total colectomy with ileostomy.

      • Defendant Corizon Health, was at all times relevant to this complaint. Corizon Health was
        the health care provider to provide medical service and care including physicians and other
        health-care professionals, at Tutwiler prison for women under contract with Alabama
        Department of Corrections to the Tutwiler inmates, including plaintiff. Corizon contracts
        and orientates employees on Corizon policy and procedures. Corizon contracted with Dr.
        Gams as a physician and who over saw the medical staff. Corizon contracted with Nurse
        Manuel, Nurse Gilchrist and Nurse Jackson to provide nursing care. Corizon has
        policy/customs in place for their employees at Tutwiler for; sending inmates out to hospital,
        sick call procedures, Nursing tools, waivers, infirmary rounding, nursing notes, chronic care
        forms, appliance forms, as well as providing supplies to inmates. Corizon is responsible for
        the hiring, training, supervision, retention, or termination of caregivers,(policy/custom)
        such as specific paper work that has to be in place in order to Transfer inmates to hospital or
        outside provider, nursing tools paperwork that are to be filled out by the nurses before being
        referred to seeing the provider, infirmary rounding tools to be done when inmates are in
        infirmary and waivers that are signed io waive a sick call. Corizon also contracts with
        Mckession to provide medical supplies. An appliance form is to be signed in order to get
  Case 2:19-cv-00420-WKW-WC Document 39 Filed 10/09/19 Page 2 of 7


    any medical supply and take it from healthcare to dorm.

• Defendant David Gams was at all times relevant to this complaint as a doctor employed by
  Corizon and Medical Director for Tutwiler. Dr. Gams was at all times the acting physician
  dealing with plaintiffs conditions as well as was the on call physician when plaintiffs
  intestines herniated. In the course of his employment with Corizon, he was obligated to
  provide medical care to plaintiff. Dr. Gams delayed accessing and/or sending plaintiff to
  hospital over weekend for herniation/prolapse of intestine, a potentially life threatening
  situation. He failed to provide appropriate monitoring of plaintiff condition; failure to refer
  plaintiff to hospital or other appropriate facility despite the need to do so in timely manor;
  and failure to take steps necessary to avoid the predictable deterioration of plaintiffs
  condition and injuries. Dr. Gams knew the course of medical treatment and refused to
  provide it. Dr. Gams also delayed sending plaintiff for repair of flush/retracted stoma
  despite knowing course oftreatment as well as her pain, bags falling off, fecal leakage and
  skin breakdown,that plaintiff was experiencing for months from June 2017 until Feb 2018.
  Dr. Gams also failed to make sure plaintiff had adequate fitting bags for her flush stoma,
  despite the recommendation of Corizon's wound care nurse, which cause pain, skin break
  down, stress and humiliation. Grievances were filed on actions and lack there of.

• Nurse Linda Gilchrist was at all times relevant to this complaint a nurse employed by
  Corizon. In the course of her employment with Corizon, she was obligated to provide
  medical care to plaintiff. At critical times she was charge nurse at Tutwiler. She delayed
  calling Dr. Gams to verify pain medication order despite plaintiff being in excruciating pain.
  She failed to provide appropriate monitoring of plaintiff condition; failure to refer plaintiff
  to hospital or other appropriate facility despite the need to do so; and failure to take steps
  necessary to avoid the predictable deterioration of plaintiffs condition and injuries.
  Grievances were filed on her actions and lack there of.

• Lt Yvette Young was at times relevant to this complaint as a ADOC correctional officer as
  well as a grievance officer at Tutwiler. She failed to follow thru with grievance procedure to
  ensure plaintiff consistently was served the medical diet ordered, an ADA accommodation,
  despite multiple grievances, grievance appeals, request and ADA complaints stating not
  getting accommodations. Young also knew first hand that plaintiff was not receiving
  adequate ileostomy bags, also an ADA accommodation,that bags provided were not fitting
  appropriately and plaintiff had sores and was soiling self. Plaintiff complained directly to
  Young due to fact plaintiff was unable to work in salon due to not being able to be
  physically active, fecal leakage, painful excoriation ad soiling self.

• Lt Brian Coleman, was at times relevant to this complaint as an ADOC correctional officer
  as well as a grievance officer and on the administrative segregation board at Tutwiler. He
  failed to follow thru with grievance procedure to ensure plaintiff consistently was served
  medical diet, an ADA accommodation, despite multiple grievances, grievance appeals,
  request and ADA complaints stating denial of accommodations. Coleman also knew first
  hand that plaintiff was not receiving adequate fitting ileostomy bags and that she was soiling
  self. Plaintiff had to see him directly about getting soiled clothes washed. Coleman was also
  aware of plaintiff being placed in isolation due to Healthcare not providing properly fitting
  bags, also an ADA accommodation, causing painful excoriation and not staying on.
  Plaintiff complained directly to Coleman when he came through on the segregation board in
        Case 2:19-cv-00420-WKW-WC Document 39 Filed 10/09/19 Page 3 of 7


          December 2017. Plaintiff spoke with Coleman on multiple occasions about grievances on
          not getting medically ordered diet and her not getting properly fitting bags and that
          excoriation was painful and bags leaking and falling off were stressful and humiliating.

      • Nurse Linda Jackson, was at times relevant to this complaint as a nurse employed by
        Corizon. In the course of her employment with Corizon she was, Director of Nursing at
        Tutwiler, over Medical grievance appeals and was obligated to provide medical supplies to
        inmates including plaintiff. She failed to make sure plaintiff had adequate ileostomy bags
        that fit stoma appropriately. She failed to follow through on medical grievances and
        grievance appeals to alleviate pain, ill fitting bags, skin breakdown, sores, stress and
        humiliation. She also delayed care of getting stoma repaired despite knowledge of problems
        occurring. Plaintiff complained directly to Jackson on a near weekly basis about flush
        stoma, painful excoriation and humiliation. Ms. Jackson is who issued plaintiff ileostomy
        bags during day most often. Grievances were filed on actions and lack there of.

      • Chief Sam Gordon, was at all times relevant to this complaint, employed by ADOC as the
        Chief Steward at Tutwiler and therefore in charge offood service in Tutwiler. Gordon failed
        to provide medically ordered diet, an ADA accommodation, consistently to Plaintiff. This
        caused stress, unnecessary abdominal cramping and irritation to excoriated area. Plaintiff
        placed multiple grievances, grievance appeals, and ADA complaints.

      • Nurse Wanda Manuel, was at all times relevant to this complaint as a nurse employed by
        Corizon. In the course of her employment with Corizon, she was obligated to provide
        medical care to plaintiff. At critical times she was infirmary nurse for Corizon. She failed to
        provide appropriate monitoring of plaintiff condition; failure to refer plaintiff to hospital or
        other appropriate facility despite the need to do so; and failure to take steps necessary to
        avoid the predictable deterioration of plaintiffs condition and injuries. She made comments
        to plaintiff that were wanton on more than one occasion. Grievances were filed on her
        actions and lack there of.

                                           Cause ofAction
   ➢ Plaintiffs condition as detailed was obvious to anyone who cared to look. In particular,
     healthcare workers would have seen the need for medical care, but the need for medical
     intervention would have been obvious to lay people.

   > The named individuals Gams, Gilchrist, Manuel, Jackson and Gordon over months detailed,
     continually been deliberately indifferent to plaintiffs serious medical needs, despite being
     aware of them. In addition Young and Coleman were deliberately indifferent to plaintiffs
     request for help with getting adequate medical supplies needed to not continually soil self and
     lack of proper rnedical diet given despite orders.

   ➢ Such deliberate indifference violates plaintiffs right not to be subjected to cruel and unusual
     punishment as protected by eight amendment to the United States constitution, made applicable
     to state through the fourteenth amendment.

Wherefore plaintiff seeks following relief:
   1. Such compensatory and punitive against defendants, individually and severally as ajury may
      determine to be just;
        Case 2:19-cv-00420-WKW-WC Document 39 Filed 10/09/19 Page 4 of 7




   2. A declaratory judgment that these defendants violated plaintiff's constitutional rights not to be
      subjected to cruel and unusual punishment;
   3. That this court maintain jurisdiction over this matter to insure plaintiff's rights not be violated
      in the future and;

   4. Such other, further and different relief as to which she may be entitled.

                                           Cause ofAction
   D The medical defendants Garns, Gilchrist, Manuel, Jackson and Corizon, by and through its
     employees, breached their duty to provide appropriate physician and nursing care, service and
     treatment to plaintiff and delay in care. These violations were the proximate cause of plaintiff
     injuries and damages.

   D The breach of the applicable standard of care committed by the medical defendants and or
     Corizon's employees and agents constituted negligent and/or wanton conduct that was beneath
     the standard of care of similarly situated healthcare providers. The acts or omissions by the
     medical defendants and the ADOC's employees and agents, included but not limited to the
     following: the failure to provide reasonable physician care to plaintiff in conducting adequate
     and timely assessment and patient examinations; failure to provide appropriate medical
     diagnoses and interventions; failure to provide appropriate monitoring of plaintiff condition;
     failure to refer plaintiff to hospital or other appropriate facility despite the need to do so; and
     failure to take steps necessary to avoid the predictable deterioration of plaintiffs condition and
     injuries.

   D Each of these failures, individually and cumulatively, resulted in the deterioration and
     unnecessary continuation of plaintiffs condition and proximately caused her ongoing physical
     suffering, embarrassment and mental anguish.

   D Reasonably prudent healthcare providers operating under the same or similar conditions, would
     not have committed the acts and omission in plaintiff's care as described. Each ofthe foregoing
     acts or pattern of negligence and or wantonness on the part of the defendants and or Corizon
     proximately contributed to cause the injury and damages to plaintiff as described.

Where Plaintiff seeks the following relief:
   1. Such compensatory and punitive damages against the medical defendants, separately and
      severally, as a jury may determine; and

   2. Such other further and different relief as to which she may be entitled.

                                             Cause ofAction
   D Plaintiffs physical infirmities, accessed detailed, constitute disabilities under ADA and
     Rehabilitation Act. They affect one or more major life functions including, but not limited to,
     the ability to use a toilet and the inability to consume and digest certain foods.

   D By failing to insure plaintiff reasonable accommodation for her physical condition providing
     her bags that would fit her stoma, seal around stoma and stay on appropriately as designed.
     Corizon and defendant Jackson violated plaintiffs right under the ADA.
         Case 2:19-cv-00420-WKW-WC Document 39 Filed 10/09/19 Page 5 of 7




   ➢ In Addition, because the state of Alabama and the ADOC receives federal funds, they are liable
     for damages pursuant to the rehabilitation Act as well.

   ➢ Defendant Sam Gordon was responsible for insuring that ADOC accommodated plaintiffs
     disabilities and failed to do so consistently.

   ➢ This caused unnecessary pain, embarrassment and mental stress

Where as plaintiff seeks the following relief
   1. Such Compensatory and punitive against these defendants, individually and severally, as a jury
      may determine to be just.

   2. Declaratory judgment that these defendants violated plaintiffs constitutional right not to be
      subjected to cruel and unusual punishment

   3. That this court maintain Jurisdiction over this matter to insure that the plaintiffs right not be
      violated in the future; and

   4. Such other, further and different relief as to which she may be entitled.
      Plaintiff demands Trial by Jury

       Damages include permanent loss of her small intestines, mental anguish, humiliation and pain
       endured for extended amount of time. Plaintiff still has an ileostomy and is at risk for future
       harm. Plaintiff is still incarcerated and has to rely on ADOC and contracted healthcare for any
       and all care. Plaintiff had a permanent lost of intestines during surgery and still requires
       appropriate fitting ileostomy bags in order to contain feces and help keep skin from breakdown
       and leakage. Plaintiff can not digest certain foods and requiring some foods to me mechanically
       soften in order to digest properly. Plaintiff accrued injuries and damages that are permanent and
       could affect her in the future to have ileostomy reversed and possible absorption problems.

       Alabama department of corrections and Corizon has grievance and inmate grievance
      procedure. The plaintiff filed multiple medical grievances, medical appeals, inmate grievances,
      inmate appeals, request as well as wrote a letter to Wendy Williams the commissioner on delay
      of being seen by Dr. Gams, delay oftreatment, delay of being sent to hospital despite having an
      emergent situation, not getting special needs diet and not getting adequate bags needed for
      inverted stoma, and need for stoma repair.

       Under rule 11 ofthe federal rules of civil procedure to the best of plaintiffs knowledge,
       information and beliefthat the complaint is not being presented for an improper purpose, such
       as to harass, cause unnecessary delay, or needlessly increase the cost of litigation, is supported
       by existing law or by non-frivolous arguments, not for extending, modifying or reversing
       existing laws,the factual contentions have evidentiary support or, will likely have evidentiary
       support after reasonable opportunity for further investigation or discovery.
         Case 2:19-cv-00420-WKW-WC Document 39 Filed 10/09/19 Page 6 of 7



                                                                            Respectfully submitted


                                                                           Va  'y Grissom # 29614
                                                                          Birmingham Work Release
                                                                                      1216 25'st N
                                                                            Birmingham,AL 35234




Certificate of Service
I hereby certify that on )DI -7/ e)            date, I mailed from Birmingham Work Release by U.S
Postal service this document to th Clerk ofthe court and Counsel for Defendants, Phillip Piggott. At
Starnes Davis Florie LLP 100 Brook place, 7th Floor Birmingham, AL 35209.




Sworn and Subscribed before me on                 day of                          2019.



                                                                       Notary Public


                                                  My commission Expires:
Case 2:19-cv-00420-WKW-WC Document 39 Filed 10/09/19 Page 7 of 7




                                    BM 4INGHAM

                                     •                       -4




                                 04 SIC
                               U4-              1`4t5 p      fiCF-1,-C(}11{1--
                                                            ri
                                                               01-r--
                                   1-c-1 c.12___ 4-41 -t- CA-0
                                                                         //
                                                     571-i Sy ij-e,
                               0(NA, atv-Cdel
                                APV0-YsAl071^/2-0,          3LI/'   94



                                         OiplitipTiplrididyldfrOldildflin14191hi
                i
